Title: To Thomas Jefferson from St. John de Crèvecoeur, 15 July 1784
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
New York 15th. July 1784.

I have duely receiv’d your Last Letter from Boston, and am Glad for your Sake that you Shou’d have found a Convenient vessel, the Captain of which has Engaged To Land you on the Coast of France. But I am afraid you’ll Set your feet on some barbarous Corner where you’ll find neither Horse nor Carriage. As To my own Sake I am Sorry I Shou’d by this arrangement been deprived of the pleasure of Seeing you again. I Intended To have given you Letters of Introduction To Several persons in Paris worthy Your acquaintance and Esteem.
I hope you have given orders in Virginia for the Gathering of those Seeds which you yourself want and part of which you have promised me. You’ll find them very acceptable in Paris.
I beg you’d put Mr. Franklin in Mind of Introducing you To the Good duke of La rochefoucaud. He is the pearl of all the Dukes a Good Man and an most able Chemyst. His House is the Cente[r] of [reunion] where Men of Genius and abilities Often Meet. You have therefore a great Right To Share his Friendship. He honors me with his Este[e]m and Friendship. I write to him by this Packet and annonce you To him. The Electrical Rods on His Hotel  are of my preaching and Erecting. Do preach them whence you Go. I have obtained from the Maréchal de Segur that he Shou’d give orders for arming all the Powder Magasins with this Saving and Protecting Machine. I wish you health and plenty of Friends. I hope You’ll be pleas’d with our Social Scene, which is the Shining Side of our nation and Succès in all your negotiations for you Know I am at once an american by adoption and Law and a Frenchman by birth. I am with Great Respect Sir Your very H. Servt.,

St John


Maiden Lane No. 20: next door where you boarded.

